DEBT AMENDMENT




The Holder (the "Holder") is the holder of an outstanding promissory note issued
by WRAPmail Inc. (the "Company"), in the principal amount of up to $100,0000 of
which the Company has received $21,500 on 3/24/16 and $8,500 on 4/4/16 for a
total of $30,000 (the "Note"),




The Holder and the Company now desire to amend certain provisions of the Notes
as follows:




(a)

the Note, including all accrued interest thereon, shall be convertible into
shares of the Company's common stock  at  a  conversion price  equal to the
lesser of (i) $0.01, or (ii) fifty percent (50%) of the lowest Closing Bid Price
of the Common Stock for the thirty (30) Trading Days preceding the Conversion
Date;




(b)

the Maturity Date of the Notes shall be March 15, 2017; and




(c)

The Holder may not convert the Notes to the extent such conversion would result
in the Holder, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
promulgated thereunder) in excess of 9.999% of the then issued and outstanding
shares of Common Stock held by such Holder after application of this Section.
Since the Holder will not be obligated to report to the Company the number of
shares of Common Stock it may hold at the time of a conversion hereunder, unless
the conversion at issue would result in the issuance of shares of Common Stock
in excess of 9.999% of the then outstanding shares of Common Stock without
regard to any other shares which may be beneficially owned by the Holder or an
affiliate thereof, the Holder shall have the authority and obligation to
determine whether the restriction contained in this Section will limit any
particular conversion hereunder and to the extent that the Holder determines
that the limitation contained in this Section applies, the determination of
which portion of the principal amount of Notes are convertible shall be the
responsibility and obligation of the Holder. If the Holder has delivered a
Conversion Notice for a principal amount of Notes that would result in the
issuance of in excess of the permitted amount hereunder, without regard to any
other shares that the Holder or its affiliates may beneficially own, the Company
shall notify the Holder of this fact and shall honor the conversion for the
maximum principal amount permitted to be converted on such Conversion Date and,
at the option of the Holder, either retain any principal amount tendered for
conversion in excess of the permitted amount hereunder for future conversions or
return such excess principal amount to the Holder. The provisions of this
Section may be waived by a Holder (but only as to itself and not to any other
Holder) upon not less than 65 days prior notice to the Company.




This Agreement shall be construed as to both validity and performance and
enforced in accordance with and governed by the laws of the State of New York,
without giving effect to the conflicts of the law principles thereof.





--------------------------------------------------------------------------------

This Agreement may not be modified or changed except by an instrument or
instruments in writing executed by the parties hereto.




Dated: June 2, 2016




/s/ Marco Alfonsi

Marco Alfonsi

CEO










S KY-  _ DIRECTLL,




By________________




--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND
HAVE BEEN TAKEN FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO OR FOR SALE
IN CONNECTION WITH ANY DISTRIBUTION THEREOF. THE SECURITIES MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION AND QUALIFICATION
WITHOUT, EXCEPT UNDER CERTAIN SPECIFIC LIMITED CIRCUMSTANCES, AN OPINION OF
COUNSEL FOR THE HOLDER THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT
REQUIRED.







WRAPmail, Inc.




12% CONVERTIBLE PROMISSORY NOTE




$ 3,000.00 (US)

November 22, 2016






1.

Principal and Interest. WRAPmail, Inc., a Florida corporation (the "Company"),
for value received, hereby promises to pay to the order of SKY-DIRECT LLC (the
"Holder") in lawful money of the United States at the address of the Holder set
forth below, the principal amount of THREE THOUSAND DOLLARS ($30,000.00)
together with interest at a rate equal to Twelve Percent (12%) per annum.
Interest payments shall be accrued monthly for the benefit of the Holder. The
principal and any accrued interest on this Note are due and payable on May 21,
2017, unless the Holder elects to convert this Note into shares of common stock
("Common Stock") of WRAPmail, Inc., (the "Company") pursuant to Section 3. Upon
payment in full of all principal and interest payable hereunder, or conversion
to common stock, this Note shall be surrendered to the Company for cancellation.
The Company may prepay this Note at any time without penalty, subject to the
election of the Holder exercising their rights under Section 3.




2.

Security for Note.      The Note shall be secured by the Common stock of the
Company.




3.

Conversion of Note into Common Stock. The Holder of this Note is entitled, at
its option, at any time after the issuance of this Note, to convert all or any
lesser portion of the Outstanding Principal Amount and accrued but unpaid
Interest into Common Stock shall be convertible into shares of the Company's
common stock at a conversion price equal to the lesser of (i) $0.01, or (ii) at
a conversion price (the "Conversion Price") for each share of Common Stock at
50% discount from the lowest closing bid price in the 30 trading days prior to
the day that the Holder requests conversion, unless otherwise modified by mutual
agreement between the Parties. Upon the exercise of any conversion, the Holder
shall notify the Issuer whether principal or interest is being converted (The
Common stock into which the Note is converted shall be referred to in this
agreement as "Conversion Shares.") In the event that holder elects to convert
this Note in part, the conversion price for each conversion event shall be
calculated at the time of conversion in part. The Holder may convert this Note
into Common Stock by delivering a conversion notice, the form of conversion
notice attached to the Note as Exhibit B, executed by the Holder of the Note
evidencing such Holder's intention to convert the Note. No fractional shares of
common stock shall be issued upon conversion of the Note, and in lieu thereof,
the number of shares of common stock to be issued for the Note converted shall
be rounded down to the nearest whole number of shares of common stock.





--------------------------------------------------------------------------------





3.1

Conversion Limitations. On conversion of the note to shares in the Company, the
Holder shall at no time hold more than 9.9% of the outstanding stock of the
Company.




3.2

Authorized Shares. If at the time of conversion pursuant to this Section 2 there
are insufficient authorized shares of Common Stock to permit conversion of this
Note in full, then the Company shall take all corporate action necessary to
authorize a sufficient number of shares to permit such conversion in full.




3.3

Stock Certificate. Upon conversion of this Note, the Holder shall surrender this
Note, duly endorsed, at the principal office of the Company. At its expense, the
Company shall, as soon as practicable thereafter, issue and deliver to the
Holder at such principal office a certificate or certificates, either physically
or via DWAC, for the number of shares to which the Holder shall be entitled upon
such conversion (bearing such legends as are required by applicable state and
federal securities laws and in the opinion of counsel to the Companies).






4.

Transfers. This Note may be transferred only in compliance with applicable
federal and state securities laws and only upon surrender of the original Note
for registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Company. Thereupon, a
new promissory note for like principal amount and interest will be issued to,
and registered in the name of, the transferee. Interest and principal are
payable only to the registered holder of this Note.




5.

Attorneys' Fees. If the indebtedness represented by this Note or any part
thereof is collected in bankruptcy, receivership or other judicial proceedings
or if this Note is placed in the hands of attorneys for collection after
default, the Company agrees to pay, in addition to the principal and interest
payable hereunder, reasonable attorneys' fees and costs incurred by the Holder.




6.

Notices. Any notice, other communication or payment required or permitted
hereunder shall be in writing and shall be deemed to have been given upon
delivery if personally delivered or upon deposit if deposited in the United
States mail for mailing by registered or certified mail, postage prepaid, and
addressed as follows:




If to the Holder:

SKY-DIRECT LLC

136 Wheatley Rd Glen Head, NY 11545

Email:  skydirectllc@gmail.com




If to the Company




WRAPmail, Inc.

960 S. Broadway

Hicksville, NY 11801

Email:  Marco@wrapmail.com




Each of the above addressees may change its address for purposes of this section
by giving to the other addressee notice of such new address in conformance with
this section.





--------------------------------------------------------------------------------

7.

Waivers. The Company hereby waives presentment, demand for performance, notice
of non-per formance, protest, notice of protest and notice of dishonor. o delay
on the part of the Holder in exercising any right hereunder  shall operate as a
waiver of such right or any other  right.




8.

Usury Savings Clause. The Company and Holder intend to comply at all times with
applicable usury laws. If at any time such laws would render usurious any
amounts due under this Note under applicable law, then it is the Company' s and
Holder's express intention that  the Company not be required to pay interest on
 this Note at a rate in excess of the maximum  lawful rate, that the provisions
of this Section 7 shall control over all other provisions of this Note which may
be in apparent conflict here under, that such excess amount shall be immediately
 credited  to the principal balance of this Note, and the provisions hereof
shall  immediately  be reformed  and the amounts thereafter decreased , so as to
comply with the then applicable usury law, but so as to permit the recovery of
the fullest amount  otherwise due under this  Note.






9.

Governing Law. This Note is being delivered in  and  shall  be construed  in
accordance with the laws of the State of New York , without  regard to the
conflicts of law’s provisions thereof.




10.

Amendment. Any amendment hereto or waiver of any provision hereof may be made
only with the written consent of the Company and the Holder. This Note shall
inure to the benefit of and bind the successors, permitted assigns, heirs ,
executors, and administrators of the Company and Holder.










WRAPmail, Inc.







/s/ Marco Alfonsi

Marco Alfonsi

President













Holder:







/s/ Darlene Pergola

Sky Direct, LLC











--------------------------------------------------------------------------------

Exhibit B.




NOTICE OF CONVERSION







The undersigned hereby elects to convert $

principal amount plus accrued interest in the amount of$  for a total Conversion
amount of$  of this Note into Shares of Common Stock of   , (the “Company"), as
of the date written below. No fee will be charged to the Holder or Holder's
Custodian for any conversion, except for transfer taxes, if any.




The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder's calculation attached hereto) in the name(s)
specified immediately below:



















Date of Conversion:

 




Conversion Price:

 




Shares to Be Delivered:

 




Outstanding Shares:




Is this Conversion Below 9.99%:

-----------Asof-- -20



Yes,

I

No







/s/ Darlene Pergola

Sky Direct, LLC








--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND
HAVE BEEN TAKEN FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO OR FOR SALE
IN CONNECTION WITH ANY DISTRIBUTION THEREOF. THE SECURITIES MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION AND QUALIFICATION
WITHOUT, EXCEPT UNDER CERTAIN SPECIFIC LIMITED CIRCUMSTANCES, AN OPINION OF
COUNSEL FOR THE HOLDER THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT
REQUIRED.







WRAPmail, Inc.




12% CONVERTIBLE PROMISSORY NOTE




$ 20,000.00 (US)

October 17, 2016




1. Principal and Interest. WRAPmail, Inc., a Florida corporation (the
"Company"), for value received, hereby promises to pay to the order of
SKY-DIRECT LLC (the "Holder") in lawful money of the United States at the
address of the Holder set forth below, the aggregate principal amount of TWENTY
THOUSAND DOLLARS ($20,000.00) as described on Schedule A, together with interest
at a rate equal to Twelve Percent (12%) per annum. Interest payments shall be
accrued monthly for the benefit of the Holder. The principal and any accrued
interest on this Note are due and payable on April 16, 2017, unless the Holder
elects to convert this Note into shares of common stock ("Common Stock") of
WRAPmail, Inc., (the "Company") pursuant to Section 3. Upon payment in full of
all principal and interest payable hereunder, or conversion to common stock,
this Note shall be surrendered to the Company for cancellation. The Company may
prepay this Note at any time without penalty, subject to the election of the
Holder exercising their rights under Section 3.




2. Security for Note.    The Note shall be secured by the Common stock of the
Company.




3. Conversion of Note into Common Stock. The Holder of this Note is entitled, at
its option, at any time after the issuance of this Note, to convert all or any
lesser portion of the Outstanding Principal Amount and accrued but unpaid
Interest into Common Stock shall be convertible into shares of the Company's
common stock at a conversion price equal to the lesser of (i) $0.01, or (ii) at
a conversion price (the "Conversion Price") for each share of Common Stock at
50% discount from the lowest closing bid price in the 30 trading days prior to
the day that the Holder requests conversion, unless otherwise modified by mutual
agreement between the Parties. Upon the exercise of any conversion, the Holder
shall notify the Issuer whether principal or interest is being converted (The
Common stock into which the Note is converted shall be referred to in this
agreement as "Conversion Shares.") In the event that holder elects to convert
this Note in part, the conversion price for each conversion event shall be
calculated at the time of conversion in part. The Holder may convert this Note
into Common Stock by delivering a conversion notice, the form of conversion
notice attached to the Note as Exhibit B, executed by the Holder of the Note
evidencing such Holder's intention to convert the Note. No fractional shares of
common stock shall be issued upon conversion of the Note, and in lieu thereof,
the number of shares of common stock to be issued for the Note converted shall
be rounded down to the nearest whole number of shares of common stock.





--------------------------------------------------------------------------------

3.1

Conversion Limitations. On conversion of the note to shares in the Company, the
Holder shall at no time hold more than 9.9% of the outstanding stock of the
Company.




3.2

Authorized Shares. If at the time of conversion pursuant to this Section 2 there
are insufficient authorized shares of Common Stock to permit conversion of this
Note in full, then the Company shall take all corporate action necessary to
authorize a sufficient number of shares to permit such conversion in full.




3.3

Stock Certificate. Upon conversion of this Note, the Holder shall surrender this
Note, duly endorsed, at the principal office of the Company. At its expense, the
Company shall, as soon as practicable thereafter, issue and deliver to the
Holder at such principal office a certificate or certificates, either physically
or via DWAC, for the number of shares to which the Holder shall be entitled upon
such conversion (bearing such legends as are required by applicable state and
federal securities laws and in the opinion of counsel to the Companies).




4. Transfers. This Note may be transferred only in compliance with applicable
federal and state securities laws and only upon surrender of the original Note
for registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Company. Thereupon, a
new promissory note for like principal amount and interest will be issued to,
and registered in the name of, the transferee. Interest and principal are
payable only to the registered holder of this Note.




5. Attorneys' Fees. If the indebtedness represented by this Note or any part
thereof is collected in bankruptcy, receivership or other judicial proceedings
or if this Note is placed in the hands of attorneys for collection after
default, the Company agrees to pay, in addition to the principal and interest
payable hereunder, reasonable attorneys' fees and costs incurred by the Holder.




6. Notices. Any notice, other communication or payment required or permitted
hereunder shall be in writing and shall be deemed to have been given upon
delivery if personally delivered or upon deposit if deposited in the United
States mail for mailing by registered or certified mail, postage prepaid, and
addressed as follows:




If to the Holder:

SKY-DIRECT LLC

136 Wheatley Rd Glen Head, NY 11545

Email:  skydirectllc@gmail.com




If to the Company




WRAPmail, Inc.

960 S. Broadway

Hicksville, NY 11801

Email:  Marco@wrapmail.com




Each of the above addressees may change its address for purposes of this section
by giving to the other addressee notice of such new address in conformance with
this section.





--------------------------------------------------------------------------------

7. Waivers. The Company hereby waives presentment, demand for performance,
notice of non-per formance, protest, notice of protest and notice of dishonor.
No delay on the part of the Holder in exercising  any  right hereunder  shall
operate as a waiver of such right or any other right.




8. Usury Savings Clause. The Company and Holder intend to comply at all times
with applicable usury laws. If at any time such laws would render usurious any
amounts due under this Note under applicable la w, then it is the Company' s and
Holder' s express intention that the Company not be required to pay interest  on
this Note at a  rate in excess of the maximum  lawful rate, that the provisions
of this Section 7 shall control over all other provisions of this Note which may
be in apparent conflict hereunder, that such excess amount shall  be immediately
 credited to  the principal balance of this Note, and the  provisions  hereof
shall  immediately  be reformed  and the amounts thereafter decreased , so as to
comply with the then applicable usury la w, but so as to permit the recovery  of
the fullest  amount otherwise due under this Note .




9. Governing Law.  This note is  being  delivered  in  and  shall  be  construed
 in accordance with the laws of the State of New York , without  regard  to the
conflicts of law’s provisions  thereof .




10. Amendment. Any amendment hereto or waiver of any provision hereof may be
made only with the written consent of the Company and the Holder. This note
shall inure to the benefit of and bind the successors, permitted assigns, heirs,
executors, and administrators of the Company and Holder.










WRAPmail, Inc.

/s/ Marco Alfonsi

Marco Alfonsi

President













Holder:




By:

_




--------------------------------------------------------------------------------

Schedule A




Date

Amount

Type

Recipient




10/4/16

$10,000.00

WIRE

Wrapmail Inc.

10/5/16

$2,500.00

WIRE

Wrapmail Inc.

10/17/16

$7,500.00

WIRE

Wrapmail Inc.




--------------------------------------------------------------------------------

Exhibit B.




NOTICE OF CONVERSION









The undersigned hereby elects to convert $

principal amount plus accrued interest in the



amount of$

for a total Conversion amount of$

of this Note into Shares of Common Stock of   _;  (the  "Company"),   as   of
  the  date  written below. No fee will be charged to the Holder or Holder's
Custodian for any conversion, except for transfer taxes, if any.




The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder's calculation attached hereto) in the name(s)
specified immediately below:



















Date of Conversion:

 




Conversion Price:

 




Shares to Be Delivered:

 




Outstanding Shares:




Is this Conversion Below 9.99%:




Remaining.  principal balance Due:

Signature

-----------Asof



Yes

I

No









-

-20







/s/ Darlene Pergola

Darlene Pergola

Sky Direct, LLC





--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE  NOT  BEEN  REGISTERED  UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE
SECURITIES LAWS AND HAVE BEEN TAKEN FOR INVESTMENT PURPOSES ONLY AND NOT WITH A
VIEW TO OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF. THE SECURITIES
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION AND
QUALIFICATION WITHOUT, EXCEPT UNDER CERTAIN SPECIFIC LIMITED CIRCUMSTANCES, AN
OPINION OF COUNSEL FOR THE HOLDER THAT SUCH REGISTRATION AND QUALIFICATION ARE
NOT REQUIRED.







WRAPmail, Inc.




12% CONVERTIBLE PROMISSORY NOTE




$ 12,000.00 (US)

August 31, 2016




1. Principal and Interest. WRAPmail, Inc., a Florida corporation (the
"Company"), for value received, hereby promises to pay to the order of
SKY-DIRECT LLC (the "Holder") in lawful money of the United States at the
address of the Holder set forth below, the aggregate principal amount of TWELVE
THOUSAND DOLLARS ($12,000.00) as described on Schedule A, together with interest
at a rate equal to Twelve Percent (12%) per annum. Interest payments shall be
accrued monthly for the benefit of the Holder. The principal and any accrued
interest on this Note are due and payable on August 30, 2017, unless the Holder
elects to convert this Note into shares of common stock ("Common Stock") of
WRAPmail, Inc., (the "Company") pursuant to Section 3. Upon payment in full of
all principal and interest payable hereunder, or conversion to common stock,
this Note shall be surrendered to the Company for cancellation. The Company may
prepay this Note at any time without penalty, subject to the election of the
Holder exercising their rights under Section 3.




2. Security for Note.        The Note shall be secured by the Common stock of
the Company.




3. Conversion of Note into Common Stock. The Holder of this Note is entitled, at
its option, at any time after the issuance of this Note, to convert all or any
lesser portion of the Outstanding Principal Amount and accrued but unpaid
Interest into Common Stock shall be convertible into shares of the Company's
common stock at a conversion price equal to the lesser of (i) $0.01, or (ii) at
a conversion price (the "Conversion Price") for each share of Common Stock at
50% discount from the lowest closing bid price in the 30 trading days prior to
the day that the Holder requests conversion, unless otherwise modified by mutual
agreement between the Parties. Upon the exercise of any conversion, the Holder
shall notify the Issuer whether principal or interest is being converted (The
Common stock into which the Note is converted shall be referred to in this
agreement as "Conversion Shares.") In the event that holder elects to convert
this Note in part, the conversion price for each conversion event shall be
calculated at the time of conversion in part. The Holder may convert this Note
into Common Stock by delivering a conversion notice, the form of conversion
notice attached to the Note as Exhibit B, executed by the Holder of the Note
evidencing such Holder's intention to convert the Note. No fractional shares of
common stock shall be issued upon conversion of the Note, and in lieu thereof,
the number of shares of common stock to be issued for the Note converted shall
be rounded down to the nearest whole number of shares of common stock.





--------------------------------------------------------------------------------

3.1

Conversion Limitations. On conversion of the note to shares in the Company, the
Holder shall at no time hold more than 9.9% of the outstanding stock of the
Company.




3.2

Authorized Shares. If at the time of conversion pursuant to this Section 2 there
are insufficient authorized shares of Common Stock to permit conversion of this
Note in full, then the Company shall take all corporate action necessary to
authorize a sufficient number of shares to permit such conversion in full.




3.3

Stock Certificate. Upon conversion of this Note, the Holder shall surrender this
Note, duly endorsed, at the principal office of the Company. At its expense, the
Company shall, as soon as practicable thereafter, issue and deliver to the
Holder at such principal office a certificate or certificates, either physically
or via DWAC, for the number of shares to which the Holder shall be entitled upon
such conversion (bearing such legends as are required by applicable state and
federal securities laws and in the opinion of counsel to the Companies).




4. Transfers. This Note may be transferred only in compliance with applicable
federal and state securities laws and only upon surrender of the original Note
for registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Company. Thereupon, a
new promissory note for like principal amount and interest will be issued to,
and registered in the name of, the transferee. Interest and principal are
payable only to the registered holder of this Note.




5. Attorneys' Fees. If the indebtedness represented by this Note or any part
thereof is collected in bankruptcy, receivership or other judicial proceedings
or if this Note is placed in the hands of attorneys for collection after
default, the Company agrees to pay, in addition to the principal and interest
payable hereunder, reasonable attorneys' fees and costs incurred by the Holder.




6. Notices. Any notice, other communication or payment required or permitted
hereunder shall be in writing and shall be deemed to have been given upon
delivery if personally delivered or upon deposit if deposited in the United
States mail for mailing by registered or certified mail, postage prepaid, and
addressed as follows:




If to the Holder:

SKY-DIRECT LLC

136 Wheatley Rd Glen Head, NY 11545

Email:  skydirectllc@gmail.com




If to the Company




WRAPmail, Inc.

960 S. Broadway

Hicksville, NY 11801

Email:  Marco@wrapmail.com




Each of the above addressees may change its address for purposes of this section
by giving to the other addressee notice of such new address in conformance with
this section.





--------------------------------------------------------------------------------

7. Waivers. The Company hereby waives presentment, demand for performance,
notice of non-per formance, protest, notice of protest and notice of dishonor.
No delay on the part of the Holder in exercising any right hereunder  shall
operate as a waiver of such right or any other right.




8. Usury Savings Clause. The Company and Holder intend to comply at all times
with applicable usury laws. If at any time such laws would render usurious any
amounts due under this Note under applicable law, then it is the Company' s and
Holder's express intention  that  the Company not be required to pay interest on
 this Note at a rate in excess of the maximum  lawful rate, that the provisions
of this Section 7 shall control over all other provisions of this Note which may
be in apparent conflict hereunder , that such excess amount shall be immediately
 credited to  the principal balance of this Note, and the  provisions  hereof
 shall  immediately  be reformed  and the amounts thereafter decreased , so as
to comply with the then applicable usury law, but so as to permit  the recovery
 of the fullest amount  otherwise due under  this Note.




9. Governing Law. This Note is being  delivered  in  and  shall  be  construed
 in accordance with the laws of the State of New  York , without  regard  to the
conflicts of laws  provisions thereof.




10. Amendment. Any amendment hereto or waiver of any provision hereof may be
made only with the written consent of the Company and the Holder. This Note
shall inure to the benefit of and bind the successors, permitted assign s,
heirs, executors, and administrators of the Company and Holder.










WRAPmail, Inc.

/s/ Marco Alfonsi

Marco Alfonsi

President










Holder:




By:








--------------------------------------------------------------------------------

Schedule A






Date

Amount

Type

Recipient




8/2/16

$3,000.00

WIRE

Wrapmail Inc.

8/19/16

$3,000.00

WIRE

Wrapmail Inc.

8/24/16

$3,000.00

WIRE

Wrapmail Inc.

8/31/16

$3,000.00

WIRE

Wrapmail Inc.




--------------------------------------------------------------------------------

Exhibit B.




NOTICE OF CONVERSION









The undersigned hereby elects to convert $

principal amount plus accrued interest in the



amount of$

for a total Conversion amount of$

of this Note into



Shares of Common Stock of

(the "Company"),  as  of  the  date written

below. No fee will be charged to the Holder or Holder's Custodian for any
conversion, except for transfer taxes, if any.




The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder's calculation attached hereto) in the name(s)
specified immediately below:



















Date of Conversion:

 




Conversion Price:

 




Shares to Be Delivered:

 




Outstanding Shares:




Is this Conversion Below 9.99%:




----------




Yes  I No

Asof









Remaining principal Balance Due:

 










/s/ Darlene Pergola

Darlene Pergola

Sky Direct, LLC





--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND
HAVE BEEN TAKEN FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO OR FOR SALE
IN CONNECTION WITH ANY DISTRIBUTION THEREOF. THE SECURITIES MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION AND QUALIFICATION
WITHOUT, EXCEPT UNDER CERTAIN SPECIFIC LIMITED CIRCUMSTANCES, AN OPINION OF
COUNSEL FOR THE HOLDER THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT
REQUIRED.







WRAPmail, Inc.




12% CONVERTIBLE PROMISSORY NOTE




$ 5,000.00 (US)

July 22, 2016




1.

Principal and Interest. WRAPmail, Inc., a Florida corporation (the "Company"),
for value received, hereby promises to pay to the order of SKY-DIRECT LLC (the
"Holder") in lawful money of the United States at the address of the Holder set
forth below, the principal amount of FIVE THOUSAND DOLLARS ($5,000.00), together
with interest at a rate equal to Twelve Percent (12%) per annum. Interest
payments shall be accrued monthly for the benefit of the Holder. The principal
and any accrued interest on this Note are due and payable on July 21, 2017,
unless the Holder elects to convert this Note into shares of common stock
("Common Stock") of WRAPmail, Inc., (the "Company") pursuant to Section 3. Upon
payment in full of all principal and interest payable hereunder, or conversion
to common stock, this Note shall be surrendered to the Company for cancellation.
The Company may prepay this Note at any time without penalty, subject to the
election of the Holder exercising their rights under Section 3.




2.

Security for Note.    The Note shall be secured by the Common stock of the
Company.






3.

Conversion of Note into Common Stock. The Holder of this Note is entitled, at
its option, at any time after the issuance of this Note, to convert all or any
lesser portion of the Outstanding Principal Amount and accrued but unpaid
Interest into Common Stock shall be convertible into shares of the Company's
common stock at a conversion price equal to the lesser of (i) $0.01, or (ii) at
a conversion price (the "Conversion Price") for each share of Common Stock at
50% discount from the lowest closing bid price in the 30 trading days prior to
the day that the Holder requests conversion, unless otherwise modified by mutual
agreement between the Parties. Upon the exercise of any conversion, the Holder
shall notify the Issuer whether principal or interest is being converted (The
Common stock into which the Note is converted shall be referred to in this
agreement as "Conversion Shares.") In the event that holder elects to convert
this Note in part, the conversion price for each conversion event shall be
calculated at the time of conversion in part. The Holder may convert this Note
into Common Stock by delivering a conversion notice, the form of conversion
notice attached to the Note as Exhibit B, executed by the Holder of the Note
evidencing such Holder's intention to convert the Note. No fractional shares of
common stock shall be issued upon conversion of the Note, and in lieu thereof,
the number of shares of common stock to be issued for the Note converted shall
be rounded down to the nearest whole number of shares of common stock.





--------------------------------------------------------------------------------

3.1

Conversion Limitations. On conversion of the note to shares in the Company, the
Holder shall at no time hold more than 9.9% of the outstanding stock of the
Company.




3.2

Authorized Shares. If at the time of conversion pursuant to this Section 2 there
are insufficient authorized shares of Common Stock to permit conversion of this
Note in full, then the Company shall take all corporate action necessary to
authorize a sufficient number of shares to permit such conversion in full.




3.3

Stock Certificate. Upon conversion of this Note, the Holder shall surrender this
Note, duly endorsed, at the principal office of the Company. At its expense, the
Company shall, as soon as practicable thereafter, issue and deliver to the
Holder at such principal office a certificate or certificates, either physically
or via DWAC, for the number of shares to which the Holder shall be entitled upon
such conversion (bearing such legends as are required by applicable state and
federal securities laws and in the opinion of counsel to the Companies).




4.

Transfers. This Note may be transferred only in compliance with applicable
federal and state securities laws and only upon surrender of the original Note
for registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Company. Thereupon, a
new promissory note for like principal amount and interest will be issued to,
and registered in the name of, the transferee. Interest and principal are
payable only to the registered holder of this Note.




5.

Attorneys' Fees. If the indebtedness represented by this Note or any part
thereof is collected in bankruptcy, receivership or other judicial proceedings
or if this Note is placed in the hands of attorneys for collection after
default, the Company agrees to pay, in addition to the principal and interest
payable hereunder, reasonable attorneys' fees and costs incurred by the Holder.




6.

Notices. Any notice, other communication or payment required or permitted
hereunder shall be in writing and shall be deemed to have been given upon
delivery if personally delivered or upon deposit if deposited in the United
States mail for mailing by registered or certified mail, postage prepaid, and
addressed as follows:




If to the Holder:

SKY-DIRECT LLC

136 Wheatley Rd Glen Head, NY 11545

Email:  skydirectllc@gmail.com




If to the Company




WRAPmail, Inc.

960 S. Broadway

Hicksville, NY 11801

Email:  Marco@wrapmail.com




Each of the above addressees may change its address for purposes of this section
by giving to the other addressee notice of such new address in conformance with
this section.





--------------------------------------------------------------------------------

7.

Waivers. The Company hereby waives presentment, demand for performance, notice
of non-per formance, protest, notice of protest and notice of dishonor. No delay
on the part of the Holder in exercising any right hereunder shall operate as a
waiver of such right or any other right.




8.

Usury Savings Clause. The Company and Holder intend to comply at all times with
applicable usury laws. If at any time such laws would render usurious any
amounts due under this Note under applicable law, then it is the Company' s and
Holder's express intention that the Company not be required to pay interest  on
 this Note at a rate in excess of the maximum  lawful rate, that the provisions
of this Section 7 shall control over all other provisions of this Note which may
be in apparent conflict hereunder , that such excess amount shall be immediately
 credited to  the principal balance of this Note, and the provisions  hereof
 shall  immediately  be reformed  and the an1ounts thereafter decreased , so as
to comply with the then applicable usury law, but so as to permit the recovery
of the fullest amount otherwise due under this Note.






9.

Governing Law. This Note is  being  delivered  in  and  shall  be  construed  in
accordance with the laws of the State of New York , without regard  to the
conflicts of laws provisions  thereof.




I 0. Amendment. Any amendment hereto or waiver of any provision hereof may be
made only with the written consent of the Company and the Holder. This Note
shall inure to the benefit of and bind the successors, permitted assigns, heirs,
executors, and administrators of the Company and Holder.










WRAPmail l, Inc.




/s/ Marco Alfonsi

Marco Alfonsi

President






















Holder:




/s/ Darlene Pergola

Darlene Pergola

Sky Direct, LLC








--------------------------------------------------------------------------------




Exhibit B.




NOTICE OF CONVERSION









The undersigned hereby elects to convert $

principal amount plus accrued interest in the



amount of$

for a total Conversion amount of$

of this Note into Shares of Common Stock of   , (the  "Company"),  as  of  the
date  written below. No fee will be charged to the Holder or Holder's Custodian
for any conversion, except for transfer taxes, if any.




The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder's calculation attached hereto) in the name(s)
specified immediately below:





















Date of Conversion:

 




Conversion Price:

 




Shares to Be Delivered:

 




Outstanding Shares:




Is this Conversion Below 9.99%:

-----------As of 2017



Yes,

I

No




/s/ Darlene Pergola

Darlene Pergola

Sky Direct, LLC






